﻿Mr. President, to extend to you congratulations upon your election to the presidency of this session of the General Assembly is for me no mere fulfilment of a tradition. The bonds of great fraternal solidarity between our two countries and the shared aspirations of our two peoples are the sources of the pride and pleasure Guyana feels at your assumption of this high office. Further, Mr. President, your election is in recognition of your unswerving commitment to the principles and purposes of the Charter of this Organization, of your rich experience and your considerable talents and consummate skills, but above all, of your broad vision as a humanist striving for a world in which exploitation is no more and in which alt can grow to their full stature. If I may be allowed to strike a somewhat more personal note, it will be to recall with the greatest satisfaction the years which you and I shared, working in tandem in this Organization. These recollections, Mr. President, serve to reinforce Guyana's conviction that, under your guidance and with your counsel, the business of this thirty-fourth session of the General Assembly will be efficiently discharged.
70.	It is appropriate at this stage, Mr. President, that I should place on record Guyana's appreciation of the serenity with which your predecessor, Mr. Indalecio Lievano of Colombia, conducted the work of the last session, and of the success which attended his efforts.
71.	As we look back over the past year, we must recall with particular sadness the loss of two distinguished leaders of the developing world, Mr. Houari Bourne- diene, the President of the People's Republic of Algeria, and Mr. Agostinho Neto, the President of the People's Republic of Angola. Their memory will be cherished wherever men speak of peace, justice and political and economic emancipation.
72.	Looking forward to the year ahead of us, it is with especial pleasure that Guyana welcomes the admission to our Organization of the sister Commonwealth Caribbean territory of Saint Lucia, with which we share a common history of colonialism and exploitation and with which we work closely together in the councils of the Caribbean community.
73.	As in the past, this general debate is providing the occasion for a searching analysis of the condition of man at a particular moment in time. Clearly, old problems remain, and new situations requiring international attention have arisen. 
74.	The persistence of old problems and the thrust of new ones seem to call into question the collective capacity of the international community to articulate solutions and to implement them. Indeed, many of the declarations, resolutions and programmes of action reflective of our joint experience and wisdom have languished unimplemented.
75.	Within this chamber there has been struck on occasion a note expressive of uncertainty and of the lack of a sense of direction. Some have even conveyed the feeling that the moorings of the international ship of state have been cut and that it is adrift in uncharted seas.
76.	It may be that reflections of such moods are responses characteristic of the end of a time-rhythm—the decade, the millennium. But it may be as well that the roots of such feelings lie in the nature of the international system and the manner in which its actors, both national and non-national, comport themselves in pursuit of often contradictory objectives.
77.	Yet not all the voices which have been heard from this podium have conveyed a mood of groping, of un-certainty. We need to ponder carefully the reasons for these differentiated responses.
78.	In Guyana's view, out of this general debate must emerge the identification of the constraints on international co-operation and of the obstacles to the development of greater international understanding. If this were done, and if there were a measure of broad consensus, this thirty-fourth session of the General Assembly could represent a true turning-point in human affairs.
79.	No one can contest that the two most profound revolutions of this century have been that of October 1917, in the Soviet Union and the post-colonial revolution, the vibrancy of which reverberates throughout the international milieu.
80.	The first not only offered an alternative strategy for the internal development of societies, but also promulgated an entirely new system of values with which the then dominant form of international organization had to contend. The most striking result of this challenge was the cold war. But its reality, albeit in a different form, continues today.
81.	The second revolution involves the majority of the Members of this Organization. It continues to enrich the international community through the insights and experiences of diverse peoples. It has advanced universality based on sovereign equality. It has made possible the concept of a planetary community. And, above all, the articulation of the legitimate aspirations and objectives of that second revolution brought into focus the selectivity of affluence reflected in the divide between the rich North and the South where the poor live in the shadow of reality.
82.	These revolutions registered advances towards the democratization of the world order and exerted influence on the international system, a system in which this universal actor, the United Nations, properly utilized, could play a leadership and catalytic role.
83.	In large measure, the desire of the post-colonial States for the maintenance and consolidation of their independence, for the elimination of imperialism and colonialism, for the establishment of equitable international economic relations and for the creation of conditions for a secure peace found expression in the policy of non-alignment.
84.	But while these two great revolutions have been global in their range and in the transformations which they have effected, the present legacy of the international system is one of profound cleavages and discontinuities. These complexities which the international community presently confronts include the persistence of imperialism with its structures of dependency and supportive networks, among which numbered the mass media, the spiralling of nuclear arms technology, which buttresses the immediate post-war bipolar division, and the new patterns of ideological behaviour.
85.	Yet somehow there seems to be, beneath the turbulence, positive elements for change which provide the basis for new forms of co-operation which can take into account the desirability of peaceful coexistence.
86.	In more recent times, there has been growing acknowledgement of the diffusion of power within the global society. Two years ago this was recognized at the meeting of Commonwealth Prime Ministers in London. More recently it was reflected in the report of the Secretary-General of our Organization, Mr. Kurt Waldheim, who has so consistently served the cause of peace. In his report to us this year, the Secretary- General said, inter alia: "The international scene has never been more complex nor the old concepts of power so diffused" 
87.	If we were to disaggregate the elements of power today, we will find that the power to destroy humanity is not necessarily coincidental with the power to ensure justice and equality. The elements of power are no longer located in any one national entity or a small group of national entities. Indeed, there are new centres of power—financial, economic and moral.
88.	The real question before us is how to build on these growth points and to maximize the potential, nay the inevitability, of a global approach which, in taking account of our separate national interests, serves the wider purpose of the international community.
89.	The field of disarmament reflects the dichotomies which we face as we seek to grapple with the more complex model of international organization which the present realities portend. If we integrate into the concept of security the profound changes in attitudes to resource utilization, political pluralism, and technology itself, are some of us not still imprisoned by a perception of security which does not go beyond the building of isolated fortresses within national societies? Any commitment to disarmament in today's world is meaningless if it rests at the threshold of arms limitation. For the ramparts that are built on such assumptions are not founded on the satisfaction of human wants at the elemental level. Such a situation results in an armed peace which, in the pursuit of national survival, could encompass the destruction of the entire human race.
90.	Similarly, the global application of detente is a prerequisite for its universal acceptance. It is necessary to ensure that detente in its operational parameters should not be limited to the European theatre. Thus we must insist that, if and when it is invoked outside Europe, it is not interpreted to mean either the observance of so-called spheres of influence, or privately negotiated codes of behaviours. For such action is, in essence, an attempt to preserve a status quo, which is inconsistent with the aspirations of the majority of the world's peoples.
91.	Dramatic examples of the dilemma we face as a result of our failure to transcend the constraints to which I have alluded are the continued division of the Korean people, despite their quest for reunification without outside interference, and the apparent stalemate which besets the people of the small non-aligned State of Cyprus in their desire to be united and to rid their country of foreign occupation.
92.	The situation in southern Africa is no less reflective of the conflicts which have so far inhibited collective international efforts for just and equitable change.
93.	The Fascist regime in Pretoria has, since its ignominious defeat in Angola, effected tactical shifts in its over-all objective of economic and strategic supremacy in southern Africa. The pace of bantustanization has been accelerated, starting with the Transkei in 1976. The so-called internal settlements in Namibia and Zimbabwe have been promoted as part of a grand South African design for an edifice of puppet States behind which a white redoubt can be kept intact.
94.	The cardinal objective of apartheid is the protection of settler interests in South Africa—interests which are buttressed internationally by class links.
95.	The liquidation of apartheid would substantially assist the forces of liberation throughout southern Africa. But its elimination is not a necessary condition for the reconquest of freedom and independence by the peoples of Zimbabwe and Namibia. In relation to the former, the conjuncture of the declining economic base of a shrinking white minority and the pressures of the freedom fighters, led by the Patriotic Front, has made the present Conference in London possible. Let us hope that this particular opportunity for a negotiated settlement will be effectively utilized for ensuring the full transfer of genuine power to the majority of the people of that country. In this way, further bloodshed, in a war where the victory of the Patriotic Front is inevitable, can be avoided.
96.	Similarly, the efforts of the five Western countries, the major trading partners of South Africa, to effect a negotiated settlement must not compromise the genuine aspirations of the people of Namibia, led by their authentic representatives, the South West Africa People's Organization. The white tribes of South Africa must be given no succour for perpetual illegal dominion.
97.	Apartheid has been roundly and universally condemned. While moral suasion is a legitimate tool of pressure for desirable change, it is apposite to assert that the cardinal underpinning of apartheid is economic. Racism is a derivative of that essential condition. Like slavery before it, apartheid will be effectively terminated when it becomes unsustainable as a form of economic organization.
98.	The oppressed people of South Africa are waging a bitter struggle to achieve precisely that objective. For its part, the United Nations must maintain a multifaceted attack on apartheid, and it is in this context that Guyana contends, and has done so consistently, that mandatory sanctions under Chapter VII of the Charter will hasten the collapse of the structure of apartheid.
99.	In the Middle East a lasting peace is still elusive, and this despite the fact that the foundations for such a peace have long been identified. Pivotal to any search for a just settlement must be the restoration of the national rights of the Palestinian people, their full involvement in that search through their sole legitimate representatives, the PLO, and the universal acknowledgement of their right to a home and State of their own in Palestine. It is Guyana's hope that, ere this Assembly ends, there would be no more equivocation on the just rights of the Palestinian people. Meanwhile, we must condemn Israeli aggression against Lebanon and lend our full support to the people of that country in their present travail.
100.	While the constraints that I have mentioned have been operated to hinder international co-operation, there has been contemporaneously an unheralded emergence of issues and values of a global character. These include the maintenance of the environment as a life-support system, the need to devise a new regime for the seas, an effective system of world food security, the supervision of multinational corporations and the elimination of both over-development and underdevelopment. These challenges have led to a number of global consultations under the auspices of this Organization. Global programmes have been formulated and, in some instances, new norms identified.
101.	It is the contradiction between new global norms and the maintenance of attitudes and practices which are inconsistent with present-day imperatives that has served to retard effective action in the establishment of the New International Economic Order.
102.	If we were to reflect on the mood of the international community earlier in this decade, when there appeared global consensus on the way forward in inter-national economic relations, it would be to perceive that this development was effected by the energy catalyst and the circumstances which inspired it. For a while thereafter it appeared—to some of us, at least— that the degree of international economic co-operation which was necessary for the implementation of the programmes of action agreed upon was both possible and realizable. But the hopes that the sixth and seventh special sessions aroused for the early implementation of the New International Economic Order were not sustained. The course of subsequent events and the resurgence of intransigent attitudes dramatically demonstrated this reality. Some minimal gains were made. I refer, for example, to the Common Fund and the agreement on debt in relation to the least developed countries. But in so many areas there was no progress.
103.	As we come to the end of the decade of the 1970s, it seems that both in magnitude and range the economic problems which afflict the world's communities—East and West, North and South—are of such dimensions as perhaps to be insoluble in terms of the present collective measures and approaches. 
104.	The upcoming negotiations in the early 1980s present the international community with a clear opportunity for co-operative action. Let us profit from our experience of the failure and disappointment of the 1970s. The forthcoming negotiations must not be approached as previous ones on the New International Economic Order when stratagems were utilized to maintain an old order while using the rhetoric of the new. On the contrary, the approach must take fully into account the new global imperatives, otherwise the decade of the 1980s may well be worse than that of the 1970s.
105.	As we begin the preparations for the important negotiations which 1980 will herald, it is to the goal of wider co-operation that I suggest our energies be directed. The year 1980 will mark the third time the international community will initiate a development decade with a hopefully appropriate international development strategy.
106.	Of special importance, as part of a proposed global round of negotiations, will be the United Nations Conference on New and Renewable Sources of Energy to be held in 1981. The approach to this Conference must be based on recognition of the rights of the producers, the finiteness of the oil resource, its over- consumption by some industrialized States, the special vulnerability of some oil-importing States and the urgent need to alleviate their situation of crisis and, finally, the need to develop globally new and/or renewable resources of energy.
107.	One of the consequences of the present situation of persistent dysfunction in the international economic system has been the universalization of the awareness of the true dimension and nature of interdependence. It may be that with this development a new opportunity presents itself for a collective definition of the mutuality of interests which will banish for ever arrangements based on domination and exploitation.
108.	If I am right about the potential of these new circumstances, then it is essential that before we embark on a global round of negotiations we should seek to establish the pre-conditions for success. One such is the inevitability of the further diffusion of power within the international system. This is but one of the consequences that will flow from growing South-South cooperation. Similarly, the relations which are increasingly being built between countries of different social, political and economic systems will impact on the distribution of power itself within the international system.
109.	And there are other essential verities which we should acknowledge together and which should inform our attitudes to these forthcoming negotiations. I do not propose an exhaustive list, but I believe that recognition of the following is indispensable: (i) that usable power is no longer the monopoly of a few; (ii) that in terms of demographic trends, the presently rich nations of the world are a shrinking minority; (iii) that technology, including nuclear technology, cannot for ever be monopolized by a few; (iv) and that the maintenance and growth of high levels of economic activity in the affluent North must be premised on the development of the developing countries themselves.
110.	The policy of non-alignment and the movement of countries which practice that policy are universally recognized as an independent factor with a positive influence in the international system. Those of us who subscribe to that policy—which has provided a strategic alternative to multilateral alliances rooted in military power—have been consistently advocating the need for a system of international relations which is survival-oriented, democratic, equitable and just.
111.	Even though our efforts in international organization have resulted in sometimes uneven success, it is yet undeniable that in the several forums in which we pursue our objectives new norms have emerged which have as their fundamental constituency the global polity. It may be that the time has come when we should attempt to devise an international contract bringing together into a single document the norms of genuine interdependence of requirements in a planetary community and the essentials for the new global round of negotiations.
112.	Guyana, a small, non-aligned, socialist State, stands ready to participate constructively in advancing the cause of international co-operation.